Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Novais on 4/28/2021.
The application has been amended as follows: 
Claims 2, 4-6, 8, 10, 13 and 14: change dependency to independent claim 11.
Claims 9 and 16: cancel these two claims
Claim 13 line 2: delete “of the image lines”
Claim 13 line 2: insert – data—between “image” and “is”

Allowable Subject Matter
Claims 2, 4-6, 8, 10, 11, 13, 14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to Correcting In-Track Errors in a Linear Printhead.
Claim 11 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations: “... wherein the in-track position correction function is quantized to integer in-track position corrections; and wherein the representation of the in-track position correction function stored in the digital memory includes the cross-track positions and transition direction of transitions in the quantized in-track position correction function.”
Claims 2, 4-6, 8, 10, 13, 14 and 17 are allowed based on their dependency.
Specifically, the Examiner did not find any prior art that anticipated or rendered obvious the above underlined limitations when considered individually or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672